DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
This is in response to the amendments filed on 11/19/2021. The proposed amendments to the specification is accepted.
The proposed amendments to the abstract is accepted.
The 112(f) interpretations are rendered moot in light of the amendments.
The 101 rejections are rendered moot in light of the amendments. 
The 112(b) rejections are rendered moot in light of the amendments. 

Response to Arguments
Applicant’s arguments filed 11/19/2021 have been fully considered but they are moot in light of the amended limitations.  



The Applicant argues (pg. 17-18) that Switkes does not describe the driver incentives that are calculated on travelling distance and travelling time to follow a leading vehicle from a vehicle following the leading vehicle. The Examiner respectfully disagrees. Switkes does teach [0089] that the data collected to calculate the driver incentives include time linked (time travelled), metrics such as miles per gallon and driver efficiency, which would provide the distance and time metrics calculated with gallons used, and other numerous variations. Figure 20B also illustrates the distance travelled, and the savings per mile. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Switkes et al. (U.S Patent Publication No. 2016/0054735; hereinafter “Switkes”).

Regarding claim 1, Switkes teaches traveling assistance device, comprising: 
a set of sensors configured to (Switkes [Fig. 12]):
acquire outside-vehicle information (Switkes [0061] upcoming features of the road or greater environment may be identified from various data and sources, such as sensor data); and
acquire driver information associated with a traveling assistance target vehicle (Switkes [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0073] individual driver performance information may be tracked and identified); and
a processor configured to:
set a traveling schedule route of the traveling assistance device based on the acquired driver information (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such);
communicate with an external device that provides leading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle; [0088] the calculations for control with regards to the vehicles can be communicated 
detect a first leading vehicle based on the leading vehicle information (Switkes [0060] the system identifies a vehicle available for coordination, wherein the identified vehicle may be a leading vehicle available for linking); and
start execution of following traveling control to follow the detected first leading vehicle, (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as acceleration, braking, range or relative speed, etc., and such data may be received (coming from the leading vehicle), or transmitted), 
wherein the execution of the following traveling control is started based on the acquired outside-vehicle information, the leading vehicle information, the set traveling schedule route, a traveling schedule time of the traveling assistance device, and the acquired driver information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle; [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest 

Claim 8 is rejected under the same rationale as claim 1. 

	Regarding claim 2, Switkes teaches traveling assistance device according to claim 1, wherein the processor is further configured to: 
communicate with the detected first leading (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle); 
acquire traveling environment information from the detected first leading vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and start the execution of the following traveling control based on the acquired traveling environment information (Switkes [0059] the leading truck’s control unit can send data to the trailing truck, advising of the data sensed (motion, external objects, etc.) and the actions being taken by the leading truck. The following truck’s control unit then operates on that data to take appropriate action).  

Regarding claim 5, Switkes teaches the traveling assistance device according to claim 1, wherein processor is further configured to generate leading vehicle use information that indicates a use status of the detected first leading vehicle associated with the following traveling control (Switkes [0049] the 

Regarding claim 6, Switkes teaches the traveling assistance device according to claim 1, wherein the processor is further configured to:
acquire traveling assistance information (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles, and the outside-vehicle information acquired (such as dangerous low overpasses, inspection stations, road grade, etc.,) can be used to adjust the following distance, wherein the [0049] following distance is used for the following vehicle following the lead vehicle), and 
perform assistance traveling control based on the traveling assistance information at a time of determination that no candidate vehicle is present as the first leading vehicle during traveling in an assistance section requiring traveling assistance, wherein the determination that no candidate vehicle is present as the first leading vehicle is based on the leading vehicle information (Switkes [0053] the system may malfunction and due to failures, or [0043] some areas of roadways will not be adequate for linking and disable the link, and the leader vehicle may not be recognized (no leading vehicle is present). [0053] The system may react by control the vehicle to reduce the engine or start braking to ensure safe gap between the leading vehicle and the following vehicle; [0060] the system may identify leading vehicle that is available for linking, depending on the vehicle positioning, weight of the load, and other factors. If they vehicle is unavailable, the system returns to coordination mode).  

Regarding claim 10, Switkes teaches the traveling assistance management device according to claim 9, wherein 
in response to a request for traveling assistance information from the traveling assistance target vehicle, the processor is further configured to generate generates traveling assistance information 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 9, 13, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Switkes in view of Alam et al. (U.S Patent Publication No. 2016/0026187; hereinafter “Alam”). 

Regarding claim 3, Switkes teaches the traveling assistance device according to claim 1. Yet, Switkes does not teach wherein the processor is further configured to: 
set a second leading vehicle based on the leading vehicle information; and 
start the execution of the following traveling control based on deviation of the first leading from the set traveling schedule route.
However, in the same field of endeavor, Alam does teach wherein the processor is further configured to: 

start the execution of the following traveling control based on deviation of the first leading from the set traveling schedule route (Alam [0177] if the leader vehicle diverts from the platoon (deviates from the scheduled route), the responsibility may be transferred to another vehicle, which is then appointed as the new leader vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by setting a new leader when the traveling control deviates, as taught by Alam, for the purpose of selecting a leader that is best suited for the platoon, such as having better visibility, carrying a safer load, or having better aerodynamic characteristics (Alam [0067], which would improve the driving experience for the vehicle behind (Alam [0031]). 

Regarding claim 14, Switkes teaches a traveling assistance system comprising: 
a traveling assistance device on a traveling assistance target vehicle, wherein the traveling assistance device is configured to perform traveling assistance (Switkes [0091] the collected data about the vehicle may be applied to a wide variety of control inputs, such as gear selection, speed selection, route selection, etc., and the optimized control inputs are communicated to the automated system, which performs traveling assistance); and 
a traveling assistance management device configured to manage the traveling assistance at a position away from the traveling assistance target vehicle, wherein the traveling assistance device includes:

a first processor configured to: set a traveling schedule route of the traveling assistance device based on the acquired driver information ([0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time, [0042] can be coordinated to travel on the same route to provide fuel savings and safety benefits, [0073] can identify data about the individual vehicles, and can be processed to provide analysis on individual driver performance, which is information on the driver); [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such);
communicate with the traveling assistance management device that provides leading vehicle information (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle);
detect a leading vehicle based on the leading vehicle information (Switkes [0060] the system identifies a vehicle available for coordination, wherein the identified vehicle may be a leading vehicle available for linking); and 
start execution of following traveling control to follow the detected leading vehicle (Switkes [0061] the vehicle control unit may adjust the distance between the vehicles; [0071] the critical priority data is used to actively control the trailing device, such as acceleration, braking, range or relative speed, etc., and such data may be received (coming from the leading vehicle), or transmitted), wherein the 
the traveling assistance management device includes a second processor configured to (Switkes [0058] the system includes a plurality of processors): 
communicate with the traveling assistance target vehicle (Switkes [0062] safety between the vehicle is ensured by using the communications link (communication unit) between the vehicles, which can update the following vehicle of any maneuvers or events that take place to the leading vehicle);
wherein the candidate vehicle is scheduled to travel in the traveling schedule route of the traveling assistance target vehicle at the traveling schedule time of the traveling assistance target vehicle (Switkes [0046] the linking opportunities (following traveling) can be calculated and scheduled ahead of time; [0048] the system may suggest driver to slow down or speed up, based on driver history (driver information); [0061] following distance can be set based on driver activity, such as driver behavior, monitoring driver input, and such; [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle );

acquire leading vehicle use information for each candidate vehicle of the plurality of candidate vehicles from one of the traveling assistance target vehicle or the leading vehicle (Switkes [0055] the driver of the second truck (candidate vehicle) is provided the same knowledge of the road ahead as the lead vehicle, using a forward looking camera; [0049] the control processor in the lead truck communicates its status to the control processor in the trailing truck, to cause the trucks to move into close proximity to one another (control the vehicle)), wherein the leading vehicle use information indicates a travelling distance and travelling time to follow the leading vehicle from the traveling assistance target vehicle (Switkes [0061] the operating characteristics are determined to see if the vehicles are suitable for linking, and also to make the determination as to which truck should lead. Some of the factors include characteristics of the truck, load, and such may adjust the gap between the truck, the distance is adjusted with speed, and such. The following distance can be adjusted; [0065] the order of the vehicles may be determined by linking time accrued (travelling time) [0089] the fleet manager calculates a section of metrics that pertains to the operation of a particular truck, which may be the leading vehicle, and a fleet a s whole, and manages the data, such as time linked, driver efficiency, etc.); and
provide an incentive to each candidate vehicle based on the leading vehicle use information for respective candidate vehicle (Switkes [0089] the driver performance (driver efficiency, miles per gallon, savings, etc.) may be used to calculate and provide driver incentives. The collected data shows operation of a particular truck (which may be the leading vehicle), and a fleet as a whole. The incentive is provided 
Yet, Switkes does not explicitly teach selecting, as the leading vehicle, a candidate vehicle from a plurality of candidate vehicles in response to a request for the leading vehicle information from the traveling assistance target vehicle. 
However, in the same field of endeavor, Alarm does teach selecting, as the leading vehicle, a candidate vehicle from a plurality of candidate vehicles in response to a request for the leading vehicle information from the traveling assistance target vehicle (Alarm [0125] the computer device may appoint a leader vehicle as responsible for communicating information to at least one additional vehicle, wherein [0189] the leader may be appointed in a platoon (there are plurality of candidates), and the new leader vehicle assume the responsibilities of the previous leader). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Switkes system of following and controlling the leader vehicle via communication by selecting a leader vehicle to communicate and lead other vehicles, as taught by Alam, for the purpose of effective exchange of information and communication between the vehicle (Alam [0006]).

Claims 9 and 13 are rejected under the same rationale as claim 14. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Switkes in view of Loo et al. (U.S Patent No. 10,394,253; hereinafter “Loo”). 

Regarding claim 7, Switkes teaches the traveling assistance device according to claim 1, Yet, Switkes does not teach wherein the traveling control unit performs autonomous traveling control for 
However, in the same field of endeavor, Loo does teach traveling assistance device according to claim 1, wherein the traveling control unit performs autonomous traveling control for automatically traveling based on the outside-vehicle information acquired by the outside-vehicle information acquisition unit at a time of determination that no leading vehicle is present based on the leading vehicle information during traveling in a section not requiring traveling assistance (Loo [col. 8 lines 58-67 – col. 9 lines 1-3] one or more vehicles in the caravan may be autonomous, and the vehicle may be controlled by computing the data from sensors that collect information related to the vehicle’s surroundings and use the inputted information to control components of the vehicle and steer the vehicle, and may not rely on information generated for a caravan. This means the control of the vehicle would not be affected by the caravan, which also means the presence of the leader vehicle does not affect the control of the vehicle. According to the specification, the section that requires traveling assistance is a high risk section. Thus the Examiner interprets the section not requiring traveling assistance is low risk section, or when the vehicle is driving/following at a low speed. Since the vehicle is fully autonomous ad is able to navigate based on the sensor data of the environment and the route information, the vehicle is able to perform autonomous control in section not requiring traveling assistance during the absence of the leading vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Switke’s system of using outside-vehicle information to follow the leading vehicle by using autonomous control of the vehicle that uses outside-vehicle information in the absence of the leader vehicle, as taught by Loo, for the purpose of having control over the vehicle in . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665